Citation Nr: 1510763	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  06-11 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for intervertebral disc syndrome of the lumbar spine, currently rated as 40 percent disabling.

2.  Entitlement to an initial compensable rating for radiculopathy of the right lower extremity.

3.  Entitlement to an initial compensable rating for radiculopathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a rotator cuff tear of the right shoulder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to October 1978.

The issue of entitlement to an increased rating greater than 40 percent for intervertebral disc syndrome of the lumbar spine is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The claims seeking entitlement to initial compensable ratings for radiculopathy of the bilateral lower extremities are on appeal from an April 2008 rating decision of the RO in St. Louis, Missouri.

A November 2008 Board decision, in pertinent part, denied entitlement to an increased rating for intervertebral disc syndrome of the lumbar spine.  In November 2010 the United States Court of Appeals for Veterans Claim's (Court) issued a Memorandum Decision that, in pertinent part, vacated the issue of entitlement to an increased rating for intervertebral disc syndrome of the lumbar spine.

The Board notes in passing that the November 2010 Memorandum Decision stated that the November 2008 Board decision had denied initial compensable ratings for the Veteran's left and right lower extremity radiculopathy.  The November 2008 Board decision actually remanded the radiculopathy claims, and those claims are still on appeal and before the Board.

This case was most previously before the Board in July 2011 and was remanded for additional development.

The issue of whether the Veteran's service-connected low back disability should be referred for extraschedular consideration and the issue of entitlement to an initial rating in excess of 10 percent for residuals of a rotator cuff tear of the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Unfavorable ankylosis of the entire thoracolumbar spine is not shown or approximated.

2.  The Veteran's left lower extremity and right lower extremity radiculopathy is productive of in incomplete paralysis that is no more than mild.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for intervertebral disc syndrome of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71, Diagnostic Codes 5242, 5243 (2014).

2.  The criteria for an initial rating of 10 percent, but no higher, for radiculopathy of the right lower extremity, throughout the appeal period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8621 (2014).

3.  The criteria for an initial rating of 10 percent, but no higher, for radiculopathy of the left lower extremity, throughout the appeal period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8621 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

As the April 2008 rating decision granted service connection for radiculopathy of the left and right lower extremity, those claims are now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and that a Court decision suggesting otherwise is not binding precedent. VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to instead issue a SOC if the disagreement concerning the downstream issue is not resolved.  And since the RO issued an SOC in March 2009 addressing the downstream increased rating claims, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

By correspondence, including that dated in April 2005, February 2006, March 2006, and August 2008, the Veteran was informed of the evidence and information necessary to substantiate the low back increased rating claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the low back disability and the effect that the service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In March 2006 the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice for the low back disability was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the low back claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities  accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Appeals from the initial rating assigned with the grant of service connection must consider the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

I.  Lumbar spine

Service connection for the Veteran's low back disability was granted in a May 1997 Board decision, and the Veteran's low back disability is currently rated as 40 percent disabling.  The Veteran's diagnoses have included degenerative disc disease (L4-L5, L5-S1) of the lumbar spine and chronic lumbosacral strain.

Lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome (not based on incapacitating episodes) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, and 5243.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  An evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

A rating greater than 40 percent is not warranted based on functional loss.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

As there is no assertion or showing of unfavorable ankylosis of the entire thoracolumbar spine, a higher rating under Diagnostic Code 5237 is not for application.  As for incapacitating episodes under Diagnostic Code 5243, incapacitating episodes of at least 6 weeks duration over the past 12 months have not been asserted or shown in this case.

The Board notes that as instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  As for neurologic impairment, the Board notes that service connection is already in effect for left and right lower extremity lumbar radiculopathy.  Findings such as bladder or bowel dysfunction have not been shown or asserted.

In sum, the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's low back disability.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.

II.  Radiculopathy of the left and right lower extremity.

Service connection for lower left and right extremity lumbar radiculopathy was granted in an April 2008 RO decision, and noncompensable ratings were assigned and remain in effect.

The Veteran's bilateral lower extremity radiculopathy is currently rated under Diagnostic Code 8621 pertaining to paralysis of the external popliteal nerve (common peroneal).  Under this diagnostic code, mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8621.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Veteran has made long-standing complaints related to pain radiating down the lower part of his buttocks to the back of both legs, which results in pain and numbness.  

The Board finds that the Veteran's symptoms warrant a rating of 10 percent because the Veteran's contentions and the medical evidence indicate that the Veteran's radiculopathy symptoms demonstrate mild incomplete paralysis.  While acknowledging that the evidence of record is not abundant with objective findings of left or right lower extremity radiculopathy, in adjudicating the claims the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his lower extremity radiculopathy.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In granting the 10 percent ratings, the Board is relying, in great part, on the Veteran's statements such as the one dated in October 2014.  Moderate incomplete paralysis of the affected nerve is not shown, and the symptoms in total reflect mild incomplete paralysis.  In this regard, the Board notes that a September 2009 EMG revealed no electrodiagnostic evidence of radiculopathy or peripheral neuropathy, and the June 2010 VA examiner specifically stated that the Veteran had no current radiculopathy.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.

ORDER

A rating in excess of 40 percent for intervertebral disc syndrome of the lumbar spine is denied.

An initial rating of 10 percent for radiculopathy of the right lower extremity, throughout the appeal period, is granted, subject to the applicable law governing the award of monetary benefits.

An initial rating of 10 percent for radiculopathy of the left lower extremity, throughout the appeal period, is granted, subject to the applicable law governing the award of monetary benefits.


REMAND

While the Court's November 2010 memorandum decision directed that VA should determine whether the Veteran's service-connected low back disability should be referred for extraschedular consideration, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for left lower and right lower extremity radiculopathy, right knee disability, and residuals of a rotator cuff tear of the right shoulder, in addition to his intervertebral disc syndrome.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

In a September 2014 decision the RO granted service connection for right shoulder disability and assigned a rating of 10  percent, effective March 10, 2005.  In a statement dated  in October 2014, the Veteran essentially expressed disagreement with the rating assigned for his service-connected right shoulder disability.  As a result, the issue must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also request all VA medical records pertaining to treatment of the Veteran dated since September 29, 2014, and associate them with the record.

2.  In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.

If the RO determines that referral is necessary, such referral should be made.

3.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

4.  Issue a statement of the case on the issue of entitlement to a higher initial rating for his service-connected right shoulder disability.  The Veteran and representative should be clearly advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to that issue.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


